


Exhibit 10.156

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made and entered into as of
the 31st day of August, 2010, by and between WILLIAM M. FOSTER (“Lessor”) and
ADK GEORGIA, LLC, a Georgia limited liability company (“Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, Lessor and Lessee are parties to that certain Lease Agreement dated
August 1, 2010 (the “Lease”), whereby Lessee leased certain Facilities as
defined therein; and

 

WHEREAS, Lessor is delivering and Lessee is taking possession of the Remaining
Facilities effective as of 12:01 a.m. September 1, 2010;

 

WHEREAS, Lessor and Lessee desire to amend and modify certain terms and
conditions of the Lease relating to the payment of the Security Deposit and
Advance Rent with respect to the Remaining Facilities.

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Lessor and Lessee,
intending to be legally bound, do hereby covenant and agree as follows:

 

1.             Capitalized Terms.  Unless otherwise defined herein, all
capitalized words and phrases used herein shall have the same meanings ascribed
to them in the Lease.

 

2.             Remaining Facilities Security Deposit and Advance Rent.  Under
the terms of the Lease, Lessee owes Lessor a total amount of $404,000 (such
amount representing $150,000 towards the Security Deposit and $254,000 of
Advance Rent) with respect to the Remaining Facilities.  Notwithstanding the
terms of Sections 1(c) and (d) the Lease, the parties agree that Lessee shall
have the right to pay such total amount over the next six months in equal
monthly installments of $67,333.33 commencing on September 1, 2010 and ending on
February 1, 2011.

 

3.             Effect.  Except as herein specifically provided, all other terms
and provisions of the Lease shall remain in full force and effect, and are
hereby ratified by the parties.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

LESSEE:

 

 

 

ADK GEORGIA, LLC,

 

a Georgia limited liability company

 

 

 

 

 

By:

/s/ Chris Brogdon

 

Name:

Chris Brogdon

 

Title:

Manager

 

 

 

 

 

LESSOR:

 

 

 

/s/ William M. Foster

 

William M. Foster

 

2

--------------------------------------------------------------------------------
